           Case 4:20-cv-01092-JM Document 36 Filed 06/09/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

ROLAND R. JAMERSON                                                          PLAINTIFF
ADC #510459

V.                                No: 4:20-CV-01092-JM

MELANIE FOSTER-JONES                                                        DEFENDANT

                                               ORDER

        The Court has reviewed the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris, and the objections filed. After carefully considering

the objections and making a de novo review of the record in this case, the Court concludes that the

Proposed Findings and Recommendation should be, and hereby are, approved and adopted in their

entirety as this Court’s findings in all respects.

        IT IS THEREFORE ORDERED THAT Dr. Foster-Jones’ motion for summary judgment

(Doc. No. 13) is granted. Jamerson’s claims against Dr. Foster-Jones are dismissed without

prejudice for failure to exhaust available administrative remedies.

        DATED this 9th day of June, 2021.


                                                ________________________________
                                                UNITED STATES DISTRICT JUDGE
